Citation Nr: 0528302	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  01-07 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The veteran testified before the undersigned Veterans Law 
Judge in December 2002.  A transcript of the hearing is of 
record.  Thereafter, the case was remanded by the Board in 
July 2003 for further development and is now ready for 
appellate review.


FINDINGS OF FACT

1.  An in-service left ankle injury is shown to have been 
acute and transitory, and resolved without continuing 
residuals.

2.  Post-service medical evidence does not show the onset of 
left ankle symptomatology for many years after military 
discharge.

3.  The medical evidence does not show that the veteran's 
current left ankle disorder is associated with military 
service or any incident therein.


CONCLUSION OF LAW

Residuals of a left ankle injury were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a left ankle disorder.  At a hearing 
before the Board, he testified that he sustained a left foot 
injury during maneuvers when his foot got stuck on a gunner 
track and caught his boot and ripped it off.  He related that 
he was treated by the medics and has continued to have 
problems with his left foot since that event.  

The veteran acknowledged that he never sought any further 
follow-up treatment for his left foot after discharge from 
military service until he reinjured his left ankle at work.  
He indicated that he could no longer work and, when he ran 
out of job benefits, he came into the VA system.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reflect that the veteran sustained a 
"crush injury" to his left foot in June 1971.  X-rays were 
reportedly negative.  He was treated with crutches and an ace 
wrap.  Parenthetically, the veteran submitted a photograph of 
himself on crutches while on active duty.

In a follow-up evaluation 10 days after the injury, the 
military physician noted that the veteran's foot felt better 
and he was improved.  There was full range of motion and his 
neuro-vascular assessment was intact.   The service 
separation examination dated in October 1971 showed a normal 
clinical evaluation of the lower extremities and feet.  
Therefore, the Board finds no evidence of a chronic left 
ankle disorder during the veteran's period of military 
service.

Post-service medical records fail to show left ankle 
complaints for many years after military discharge.  In 
September 1991, the veteran injured his left ankle at work 
when he tripped, fell backward, and caught his foot on a 
bread rack. At the time of the injury, there was no 
indication of a past medical history of left ankle problems.  
The diagnoses included contusion and ecchymosis, left foot.  

The Board emphasizes the 20-year gap between discharge from 
military service and the first post-service complaints 
associated with the left ankle, and finds that the post-
service symptomatology is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1971 and the first complaints 
in 1991.  

As such, there is no support for the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that there 
is no medical evidence attributing the veteran's left ankle 
disorder to active military service, despite his contentions 
to the contrary.    

First, the Board finds it significant that the September 1991 
X-rays were reportedly negative, suggesting that the veteran, 
in fact, had no evidence of a chronic left ankle disability 
at the time of the injury in 1991.  This evidence weighs 
against an assertion that the 1991 injury aggravated the 1971 
injury.

Further, the Board places significant probative value on a 
March 2001 VA examination undertaken specifically to address 
the issue on appeal.  After reviewing the claims file, 
interviewing the veteran, and conducting a physical 
examination, the examiner diagnosed, among other things, 
moderate to severe, post-traumatic degenerative joint 
disease, left tarsometatarsal articulations, congestive 
cardiopulmonary swelling of feet and ankles without 
correlation to joint complaints, and diabetic polyneuropathy.

The examiner stated that he saw no overt impairment 
identified about the ankle joint with the exception of an 
unrelated gastrosoleal equinus.  He concluded: "I do not 
find correlation between the tarsometatarsal articulation 
history of injury in 1971 and the subsequent history related 
to the ankle joint."  It is reasonable to conclude that this 
opinion does not support the veteran's claim that his current 
left ankle complaints are related to military service.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has considered the veteran's written statements and 
sworn testimony that his left ankle problems started during 
military duty.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a chronic left ankle disorder 
during active duty or until several years thereafter, which 
were associated with a work-related injury.  He lacks the 
medical expertise to offer an opinion as to the diagnosis of 
current pathology, as well as to medical causation of any 
current disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is not warranted for a left ankle disorder.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2002 and December 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
April 2005.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the April 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Moreover, the veteran requested and 
received a hearing before the Board.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue was obtained in March 2001.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for residuals 
of a left ankle injury is denied.



	                        
____________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


